Citation Nr: 0218063	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1980.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 decision by the RO in New 
York, New York which denied service connection for PTSD 
and a back disability.  The veteran appealed both 
determinations. 


REMAND

In her VA Form 9 (substantive appeal) received in 
September 2002, the veteran indicated that she wanted a 
videoconference hearing before a member of the Board, to 
be conducted at the RO.  Such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  The 
veteran did not report for a videoconference hearing 
scheduled in December 2002.  A December 2002 report of 
contact shows that she requested that her videoconference 
hearing be rescheduled.  Her request is granted.  The case 
must therefore be remanded to the RO for scheduling of a 
Board videoconference hearing.  

Accordingly, the case is remanded for the following 
action:

The RO should schedule the veteran for 
a Board videoconference hearing.  After 
the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




